                     Case 3:19-cr-00026-LRH-WGC Document 325 Filed 09/03/21 Page 1 of 7
AO 245B (Rev. 09/20) Judgment in a Criminal Case



                                                   UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEVADA
                                                                          )
               UNITED STATES OF AMERICA                                   )       JUDGMENT IN A CRIMINAL CASE
                           v.                                             )
                    ALESIA SAMPSON                                        )
                                                                          )       Case Number: 3:19-cr-00026-LRH-WGC
                                                                          )
                                                                                  USM Number: 78215-097
                                                                          )
                                                                          )       Theresa A. Ristenpart, CJA
                                                                          )       Attorney's Name
THE DEFENDANT:
 pleaded guilty
pleaded guilty to
                to count(s)
                   count 1 of the Indictment filed 05/23/2019 (ECF No. 1).

   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                                          Nature of Offense                                                 Offense Ended       Count
21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846             Conspiracy to distribute a controlled substance -                    05/23/2019             1
                                                         hydrocodone and oxycodone




       The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.
   The defendant has been found not guilty on count(s)
   Count(s)                                                 is       are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                              This is good LRH signature



                                                                         08/24/2021
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge




                                                                         Larry R. Hicks, United States District Judge
                                                                         Name and Title of Judge


                                                                         9/2/21
                                                                         Date
                     Case 3:19-cr-00026-LRH-WGC Document 325 Filed 09/03/21 Page 2 of 7

AO 245B (Rev. 09/20) Judgment in Criminal Case

DEFENDANT: Alesia Sampson                                                                                                      Judgment Page 2
CASE NUMBER: 3:19-cr-00026-LRH-WGC


                                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be
 imprisoned for a total term of: TIME SERVED.




           The court makes the following recommendations to the Bureau of Prisons:




       The defendant is released on mandatory, standard and special conditions of supervision.

           The defendant shall surrender to the United States Marshal for this district:

                at                                    a.m.          p.m.        on                                         .

                as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                before 2 p.m. on                                            .

                as notified by the United States Marshal.

                as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
 I have executed this judgment as follows:




           Defendant delivered on                                                          to

 at                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                            By
                                                                                                DEPUTY UNITED STATES MARSHAL
                     Case 3:19-cr-00026-LRH-WGC Document 325 Filed 09/03/21 Page 3 of 7

AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT: Alesia Sampson                                                                                                      Judgment Page 3
CASE NUMBER: 3:19-cr-00026-LRH-WGC

                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: THREE (3) YEARS.




                                                   MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court                                    .
                 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.        You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.        You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.        You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                    Case 3:19-cr-00026-LRH-WGC Document 325 Filed 09/03/21 Page 4 of 7
 AO 245B (Rev. 09/ ) Judgment in a Criminal Case
AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT: Alesia Sampson                                                                                                     of   Judgment Page 4
 DEFENDANT:
CASE NUMBER: 3:19-cr-00026-LRH-WGC
 CASE NUMBER:

                                   STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
 imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
 probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
      You must answer truthfully the questions asked by your probation officer.
      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.




      You must follow the instructions of the probation officer related to the conditions of supervision.

 U.S. Probation Office Use Only
 A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
 judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
 Release Conditions, available at: www.uscourts.gov.


 Defendant's Signature                                                                                   Date
                    Case 3:19-cr-00026-LRH-WGC Document 325 Filed 09/03/21 Page 5 of 7
 AO 245B (Rev. 09/ ) Judgment in a Criminal Case
AO 245B (Rev. 09/20) Judgment in a Criminal Case

                                                                                                                     of
DEFENDANT: Alesia Samspon                                                                                            Judgment Page 5
CASE NUMBER: 3:19-cr-00026-LRH-WGC


                                         SPECIAL CONDITIONS OF SUPERVISION

1.)      Search and Seizure - You shall submit to the search of your person, property, residence or automobile under your
         control by the probation officer or any other authorized person under the immediate and personal supervision of the
         probation officer, without a search warrant to ensure compliance with all conditions of release. Any search must be
         conducted at a reasonable time and in a reasonable manner.

2.)      Mental Health Treatment - At the discretion of the U.S. Probation Office, you may be required to participate in a
         mental health treatment program. You will be required to follow the rules and regulations of that program. The
         probation officer, in consultation with the treatment provider, will supervise your participation in the program (provider,
         location, modality, duration, intensity, etc.). You must pay the costs of the program, based on your ability to pay.

3.)      No Contact - You must communication, or otherwise interact, with any co-defendant, either directly or through
         someone else, without first obtaining the permission of the probation office.
                     Case 3:19-cr-00026-LRH-WGC Document 325 Filed 09/03/21 Page 6 of 7
AO 245B (Rev. 09/20) Judgment in a Criminal Case

                                                                                                                               of Judgment Page 6
DEFENDANT: Alesia Sampsom
CASE NUMBER: 3:19-cr-00026-LRH-WGC
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Judgment Page 7.

                       Assessment
 TOTALS                $ 100.00                $                   $                         $                          $


      The determination of restitution is deferred until               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                               Total Loss***                  Restitution Ordered      Priority or Percentage

 U.S. District Court, District of Nevada
 Attn: Clerk of Court - Finance Department
 RE: 3:19-cr-00026-LRH-WGC
 333 Las Vegas Blvd., South
 Room 1334
 Las Vegas, NV 89101




 TOTALS                               $                                   $


       Restitution amount ordered pursuant to plea agreement $

       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

            the interest requirement is waived for the          fine         restitution.

            the interest requirement for the          fine        restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                    Case 3:19-cr-00026-LRH-WGC Document 325 Filed 09/03/21 Page 7 of 7
AO 245B (Rev. 09/ ) Judgment in a Criminal Case
AO 245B (Rev. 09/20) Judgment in a Criminal Case

DEFENDANT: Alesia Sampson                                                                                                                  Judgment
                                                                                                                                           of       Page 7
CASE NUMBER: 3:19-cr-00026-LRH-WGC


                                                      SCHEDULE OF PAYMENTS
                                                                  the total criminal monetary penalties is due as follows:

 A      Lump sum payment of $$100.00 due immediately.
                                                   due immediately, balance due

                  not later than                                    , or
                  in accordance with         C,         D,           E, or           F below; or

 B          Payment to begin immediately (may be combined with                  C,           D, or        F below); or

 C          Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D          Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E          Payment during the term of supervised release will commence within                             (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an

 F          Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, ex                                                                       Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



       Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                    Joint and Several                Corresponding Payee,
       (including defendant number)                        Total Amount                         Amount                          if appropriate




       The defendant shall pay the cost of prosecution.

       The defendant shall pay the following court cost(s):

                                                              in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
